DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US 2018/0229674), and further in view of Kochar (US 2018/0082501).
Regarding claims 1 and 11, Heinrich discloses an apparatus and method for determining ride comfort of a passenger (system and method of determining driver/passenger comfort based on sensed parameters; Heinrich at 0005), the apparatus comprising:
An analyzer (processor 42; Heinrich at 0032) configured to determine first ride comfort information of at least one passenger based on information on a seating posture of the passenger in a mobility (rider comfort determined via preferences or posture and biometric sensors; Heinrich at 0003, 0011, 0030, 0040).
A sensor configured to collect biometric signals of the passenger in the mobility for a predetermined time (cameras, heart rate, skin response, etc.; Heinrich at 0029, 0030); and
A controller configured to control the mobility (vehicle processor 12; Heinrich at 0023, 0035).
Wherein the analyzer is configured to determine second ride comfort information obtained by correcting the first ride comfort information, by analyzing the collected signals based on the first ride comfort information (rider preferences are updated to reflect inferred rider comfort; Heinrich at 0007, 0011, 0018, 0035).
Wherein the controller is configured to control the mobility based on the determined second ride comfort information (controller learns, and alters vehicle settings to new driver preferences or adjusts current preferences in response to changed physiological data; Heinrich at 0018, 0035).
While Heinrich is drawn toward learning and updating user driving preferences based on determined comfort level as a function of physiological data sensed, Heinrich is silent as to utilizing the physiological data of brain wave signals.
Kochar, in a similar invention in the same field of endeavor, teaches sensing the brain waves of the driver to determine the comfort or stress level of the driver (Kochar at 0022).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the physiological sensing of Heinrich to include the brain wave detection of Kochar.  Doing so would provide for a more accurate context of a driver’s state in a sensed driving environment.

Regarding claims 2 and 12, Heinrich discloses wherein the information on the seating posture of the passenger comprises at least one of personal information of the passenger, health status information of the passenger, seating information of the passenger, past posture 

Regarding claims 3 and 13, Heinrich discloses wherein the first ride comfort information of the passenger is evaluation information of the seating posture of the passenger (learning via evaluation posture information over time; Heinrich at 0007, 0035).

Regarding claims 4 and 14, the combination teaches wherein the brain wave signals comprise a theta wave (Kochar at 0020, 0022) and the analyzer is configured to determine that a state of the passenger is a stress state when a magnitude of the theta wave is greater than or equal to a predetermined threshold (Heinrich at 0029).

Regarding claims 5 and 15, the combination teaches wherein the brain wave signals comprise an alpha wave (Kochar at 0020, 0022); and the analyzer is configured to determine that a state of the passenger is a comfortable state when a magnitude of the alpha wave is greater than or equal to a predetermined threshold (Heinrich at 0029).

Regarding claims 6 and 16, the combination teaches wherein the brain wave signals comprise a beta wave (Kochar at 0020, 0022); and the analyzer is configured to determine that a state of the passenger is a stress state when a magnitude of the beta wave is greater than or equal to a predetermined threshold (Heinrich at 0029).


Regarding claims 8 and 18, Heinrich discloses wherein the mobility comprises at least one of a seat (Heinrich at 0007), a steering wheel (Heinrich at 0003), a mirror (Heinrich at 0003).

Regarding claims 9 and 19, Heinrich discloses when the second ride comfort information of the passenger is determined as a first state, the controller is configured to control an angle of at least one of the seat of the passenger (comfort settings adjusted when determined prior preference data is obsolete; Heinrich at 0003, 0007).

Regarding claims 10 and 20, Heinrich discloses when the second ride comfort information of the passenger is determined as a second state, the controller is configured to control a position of at least one of the seat of the passenger (comfort settings adjusted when determined prior preference data is obsolete; Heinrich at 0003, 0007).

Claim Objections
3.	Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 8 and 17 are objected due to dependency on their respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        02 February 2022